Name: Decision No 1/1999 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part, of 22 February 1999 adopting its rules of procedure - Rules of procedure of the Association Committee
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  Europe;  European construction
 Date Published: 1999-04-10

 Avis juridique important|21999D0410(01)Decision No 1/1999 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part, of 22 February 1999 adopting its rules of procedure - Rules of procedure of the Association Committee Official Journal L 096 , 10/04/1999 P. 0013 - 0018DECISION No 1/1999 OF THE ASSOCIATION COUNCILbetween the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other partof 22 February 1999adopting its rules of procedure(1999/247/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part, and in particular Articles 110, 111, 112, 113, 114 and 115 thereof,Whereas that Agreement entered into force on 1 February 1999,HAS DECIDED AS FOLLOWS:Article 1ChairmanshipThe Association Council shall be presided over alternately for periods of 12 months by a representative of the Council of the European Union, on behalf of the Community and its Member States, and a representative of the Government of the Republic of Slovenia. The first period shall begin on the date of the first Association Council meeting and end on 31 December 1999.Article 2MeetingsThe Association Council shall meet regularly at ministerial level once a year. Special sessions of the Association Council may be held if the Parties so agree, at the request of either Party.Unless otherwise agreed by the Parties, each session of the Association Council shall be held at the usual venue for meetings of the Council of the European Union at a date agreed by both Parties.The meetings of the Association Council shall be jointly convened by the Secretaries of the Association Council in agreement with the President.Article 3RepresentationThe members of the Association Council may be represented if unable to attend. If a member wishes to be so represented, he must notify the President of the name of his representative before the meeting at which he is to be so represented.The representative of a member of the Association Council shall exercise all the rights of that member.Article 4DelegationsThe members of the Association Council may be accompanied by officials.Before each meeting, the President shall be informed of the intended composition of the delegation of each Party.A representative of the European Investment Bank shall attend the meetings of the Association Council, as an observer, when matters which concern the Bank appear on the agenda.The Association Council may invite non-members to attend its meetings in order to provide information on particular subjects.Article 5SecretariatAn official of the General Secretariat of the Council of the European Union and an official of the Mission of the Republic of Slovenia in Brussels shall act jointly as Secretaries of the Association Council.Article 6CorrespondenceCorrespondence addressed to the Association Council shall be sent to the President of the Association Council at the address of the General Secretariat of the Council of the European Union.The two Secretaries shall ensure that correspondence is forwarded to the President of the Association Council and, where appropriate, circulated to other members of the Association Council. Correspondence circulated shall be sent to the General Secretariat of the Commission, the Permanent Representations of the Member States and the Mission of the Republic of Slovenia in Brussels.Communications from the President of the Association Council shall be sent to the addressees by the two Secretaries and circulated, where appropriate, to the other members of the Association Council at the addresses indicated in the preceding paragraph.Article 7PublicityUnless otherwise decided, the meetings of the Association Council shall not be public.Article 8Agendas for meetings1. The President shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Association Council to the addressees referred to in Article 6 not later than 15 days before the beginning of the meeting.The provisional agenda shall include the items in respect of which the President has received a request for inclusion in the agenda not later than 21 days before the beginning of the meeting, save that items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of despatch of the agenda.The agenda shall be adopted by the Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree.2. The President may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case.Article 9MinutesDraft minutes of each meeting shall be drawn up by the two Secretaries.The minutes shall, as a general rule, indicate in respect of each item on the agenda:- the documentation submitted to the Association Council,- statements the entry of which has been requested by a member of the Association Council,- the decisions and recommendations taken, the statements agreed upon and the conclusions adopted.The draft minutes shall be submitted to the Association Council for approval. When approved, the minutes shall be signed by the President and the two Secretaries. The minutes shall be filed in the archives of the General Secretariat of the Council of the European Union who is acting as depository of the documents of the Association; a certified copy shall be forwarded to each of the addressees referred to in Article 6.Article 10Decisions and recommendations1. The Association Council shall take its decisions and recommendations by common agreement of the Parties.During the inter-sessional period, the Association Council may take decisions or recommendations by written procedure if both Parties so agree.2. The decisions and recommendations of the Association Council within the meaning of Article 112 of the Europe Agreement shall be entitled respectively "Decision" and "Recommendation" followed by a serial number, by the date of their adoption and by a description of their subject.The decisions and recommendations of the Association Council shall be signed by the President and authenticated by the two Secretaries.Decisions and recommendations shall be forwarded to each of the addressees referred to in Article 6 above.Each Party may decide on the publication of decisions and recommendations of the Association Council in its respective official publication (Official Journal of the European Communities and Uradni List Republike Slovenije).Article 11LanguagesThe official languages of the Association Council shall be the official languages of the two Parties.Unless otherwise decided, the Association Council shall base its deliberations on documentation prepared in these languages.Article 12ExpensesThe Community and the Republic of Slovenia shall each defray the expenses they incur by reason of their participation in the meetings of the Association Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting or translation into or from Slovenian, which shall be borne by the Republic of Slovenia.Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings.Article 13Association Committee1. An Association Committee is hereby established in order to assist the Association Council in carrying out its duties. It shall be composed of representatives of the members of the Council of the European Union and of members of the Commission of the European Communities, on the one hand, and of representatives of the Slovenian Government, on the other, normally at senior civil servant level.2. The Association Committee shall prepare the meetings and the deliberations of the Association Council, implement the decisions of the Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Europe Agreement. It shall consider any matter referred to it by the Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Europe Agreement. It shall submit proposals or any draft decisions/recommendations for adoption to the Association Council.3. In cases where the Europe Agreement refers to an obligation to consult or a possibility of consultation, such consultation may take place within the Association Committee. The consultation may continue in the Association Council if the two Parties so agree.4. The rules of procedure of the Association Committee are annexed to this Decision.Article 14Subcommittees and special groupsThe subcommittees, mentioned in Article 115 of the Europe Agreement, are listed in Annex II to this Decision. Subcommittees shall work under the authority of the Association Committee, to which they shall report after each of their meetings.The Association Committee may decide to abolish any existing subcommittees or groups, modify their terms of reference or set up further subcommittees or groups to assist it in carrying out its duties.These subcommittees and groups shall not have any decision-making power.Done at Brussels, 22 February 1999.For the Association CouncilThe PresidentJ. FISCHERANNEX IRULES OF PROCEDURE OF THE ASSOCIATION COMMITTEEArticle 1ChairmanshipThe Association Committee shall be presided over alternately for periods of 12 months by a representative of the European Commission, on behalf of the Community and its Member States, and a representative of the Government of the Republic of Slovenia. The first period shall begin on the date of the first Association Council meeting and end on 31 December 1999.Article 2MeetingsThe Association Committee shall meet when circumstances require with the agreement of both Parties.Each meeting of the Association Committee shall be held at a time and place agreed by both Parties.The meetings of the Association Committee shall be convened by the Chairman.Article 3DelegationsBefore each meeting, the Chairman shall be informed of the intended composition of the delegation of each Party.Article 4SecretariatAn official of the European Commission and an official of the Slovenian Government shall act jointly as Secretaries of the Association Committee.All communications to and from the Chairman of the Association Committee provided for in this Decision shall be forwarded to the Secretaries of the Association Committee and to the Secretaries and the President of the Association Council.Article 5PublicityUnless otherwise decided, the meetings of the Association Committee shall not be public.Article 6Agendas for meetings1. The Chairman shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Association Committee to the addressees referred to in Article 4 not later than 15 days before the beginning of the meeting.The provisional agenda shall include the items in respect of which the Chairman has received a request for inclusion in the agenda not later than 21 days before the beginning of the meeting, save that items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of dispatch of the agenda.The Association Committee may ask experts to attend its meetings in order to provide information on particular subjects.The agenda shall be adopted by the Association Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree.2. The Chairman may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case.Article 7MinutesMinutes shall be taken for each meeting and shall be based on a summing up by the Chairman of the conclusions arrived at by the Association Committee.When approved by the Association Committee, the minutes shall be signed by the Chairman and by the Secretaries and filed by each of the Parties. A copy of the minutes shall be forwarded to each of the addressees referred to in Article 4.Article 8DeliberationsIn the specific cases where the Association Committee is empowered by the Association Council under Article 114(2) of the Europe Agreement to take decisions/recommendations, these acts shall be entitled respectively "Decision" and "Recommendation", followed by a serial number, by the date of their adoption and by a description of their subject. Decisions and recommendations shall be made by common agreement between the Parties.The decisions and recommendations of the Association Committee shall be signed by the President and authenticated by the two Secretaries and shall be forwarded to the addressees referred to in Article 4 of this Annex. Each Party may decide on the publication of the decisions and recommendations of this Association Committee in its respective official publication (i.e. Official Journal of the European Communities and the Uradni List Republike Slovenije).Article 9ExpensesThe Community and the Republic of Slovenia shall each defray the expenses they incur by reason of their participation in the meetings of the Association Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting or translation into or from Slovenian, which shall be borne by the Republic of Slovenia.Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings.ANNEX IIEC-SLOVENIA EUROPE AGREEMENTPROPOSED MULTIDISCIPLINARY SUBCOMMITTEE STRUCTURE>TABLE>